DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/130,872 in view of Stump (US 2014/0279177 A1). 
Pending Application
Copending Application No. 17/130,872
1. A method for generating a quote for fabrication of a part to be fabricated, the method comprising:
1. A method for generating a quote for fabrication of a part to be fabricated, the method comprising:
receiving, from a customer device associated with a customer, a design request for a part to be fabricated by a 


extracting a first feature from the 3D model file, wherein the first feature represents a geometry of the part to be fabricated;
extracting a second feature from the descriptive information, wherein the second feature represents the descriptive datum;
extracting a second feature from the descriptive information, wherein the second feature represents the descriptive datum; 
selecting, from a plurality of distinct manufacturing tools, a manufacturing tool; 
selecting, from a plurality of distinct manufacturing tools, a manufacturing tool; 
generating, as a function of the first features, second features, and the selected manufacturing tool, a quote for fabrication for the part to be fabricated, the quote for fabrication including a cost, time, and the selected manufacturing 

sending the quote for fabrication to the customer.
sending the quote for fabrication to the customer.


Copending application does not explicitly disclose, but Stump teaches, receiving, from a customer device associated with a customer, a design request for a part to be fabricated by a fabrication process, the design request including a two-dimensional (2D) drawing file and/or three-dimensional (3D) model file representing the part to be fabricated and descriptive information including a descriptive datum and generating a quote for fabrication for the part to be fabricated based on determined features, the quote for fabrication including a cost and time to fabricate the part to be fabricated [0037, 0047-0054, 0062, 0079, 0082-0083, 0085-0086, 0135-0138]
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump (US 2014/0279177 A1)in view of Zinniel et al. (hereinafter “Zinniel”) (US 2009/0271323 A1).
As to claims 1 and 11, Stump teaches method and system for generating a quote for fabrication of a part to be fabricated, comprising:
receiving, from a customer device associated with a customer, a design request for a part to be fabricated by a fabrication process, the design request including a two- dimensional (2D) drawing file representing the part to be fabricated and descriptive information including a descriptive datum [providing a user interface to receive user request for object quoting and fabrication comprises receiving a 2D image file from customer regarding data corresponding to two dimensions (e.g. length and width) of an object to be formed, and descriptive information including material, density, color, finish, smooth texture, etc.] [00371, 0047-0054, 0079, 0135-0138]; 

extracting a second feature from the descriptive information, wherein the second feature represents the descriptive datum [determining other information such as material, density, color, finish, smooth texture, etc.]  [0047-0054, 0080-0081]; 
selecting, from a plurality of distinct manufacturing tools, a manufacturing tool [customer able to select a desired printer with different manufacturing technique (e.g. polyjet, FDM, and etc.) from a plurality of different printers (inkjet printers, fused deposition modeling printers, granular material binding printers, photopolymerization printers, and/or mask image projection based stereolithography printers) to fabricate their desired part] [0052, 0073-0075];
generating, as a function of the first and second features, a quote for fabrication for the part to be fabricated, the quote for fabrication including a cost and time to fabricate the part to be fabricated [00622, 00823]; and 

Stump teaches estimating price quote for fabrication of a part to be fabricated based on user submitted data and user desired parameters. Stump also teaches user can select a desired printer from a plurality of distinct printers to fabricate the part. Stump does not explicitly teaches generating the quote also at least based on the printer selected.
However, Zinniel teaches a system and method for generating a quote for fabrication of a part to be fabricated. Especially, Zinniel teachers the server generates price quote based on different instructions and data submitted by the user, wherein the  examples of suitable types of build instructions for object data include instructions stating the desired type of rapid manufacturing technique to be used, customer capable to select desired manufacturing tools to finish the fabrication, such as fused deposition modeling systems, ink jetting systems, selective laser sintering systems, 4, 0039-00405, 0077-00786]. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Zinniel with the teachings of Stump for the purpose of generating price quote for fabrication a part based on 
As to claims 2 and 12, Stump teaches the descriptive information is distinct from the 2D drawing file of the part to be fabricated [2D drawing file contains two dimensions (e.g. length and width) of an object to be formed, and descriptive information including material, density, color, finish, smooth texture] [0047-0054, 0080-0081, 0137-0139].  
As to claims 3 and 13, Stump teaches extracting the second feature the descriptive information comprises extracting the second feature from the descriptive datum [determining other information such as material, density, color, finish, smooth texture, etc.]  [0047-0054, 0080-0081]. 
As to claims 4 and 14, Stump teaches the descriptive information comprises textual data relating to the part to be fabricated [0047-0054, 0080-0081].   
As to claims 5 and 15, Stump teaches extracting the first feature from the 2D drawing file comprises receiving data corresponding to one or more interactions with an interface [Figs.2-3] [0037, 0045-0047, 0137-0139].  
As to claims 6 and 16, Stump teaches extracting the second feature from the descriptive information comprises receiving data corresponding to one or more interactions with an interface [Figs. 3-5] [0037, 0047-0054, 0080-0081].  
As to claims 10 and 20, Stump teaches the quote for fabrication of the part to be fabricated is associated with at least an anticipated fabricating tool [0075].  
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of Zinniel, and further in view of Iverson et al. (hereinafter “Iverson”) (US 2018/0099460 A1).
As to claims 7 and 17, Stump teaches extract, from the descriptive information, the descriptive datum of the part to be fabricated; associate, as a function of the descriptive datum, a property of the part to be fabricated with a 3D structure; and send, to the customer, the 3D structure as a function of the associated property [extracting a third dimensional data based on design characteristic to convert the 2D object to a 3D object] [0079-0082, 0136-0139]. Stump does not explicitly teach using one or more machine-learning modules for extracting features of an object. 
However, Iverson teaches using machine learning technique based on historical data to analyze 3D object parameters for a 3D object to determine and improve the accuracy of 3D print time estimation to provide 3D structure to the user [0019, 0028-0030, 0043]. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Iverson with the teachings of Stump and Zinniel for the purpose of using machine learning technique to analyze 3D object data to identify estimated print time for 3D models based on historical data for manufacturing the 3D object to the user.
Claims 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of Zinniel, and further in view of Lynch August et al. (hereinafter “Lynch”) (US 2016/0250810 A1), and further in view of Iverson.
As to claims 8 and 18, Stump teaches generating a quote for fabrication based on user request object data, and customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0050, 0062, 0082]. Stump does not explicitly teach using one or more machine-learning modules to determine, as a function of the first and second extracted features, a plurality of fabrication methods associated with a part to be fabricated; and determine, for each of the fabrication methods of the plurality of fabrication methods, a respective cost associated with the part to be fabricated.
However, Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and determine, for each of the fabrication orientations of the plurality of fabrication orientations, a respective cost and processing time associated with the part to be fabricated [0029, 0065, 0069-0073, 0075-0081].
Iverson teaches receiving and analyzing 3D model parameters for generating a 3D object and identifying estimated print time for 3D models using machine learning technique based on historical data wherein machine learning may also be used in conjunction with historical data to further improve the accuracy of print time estimation and the contributions of different 3D model and printer parameters on that determination. Especially, Iverson teaches the historical data include multiple data points that correlate print-time of the same object or another object on the same 3D printer [the local historical printing data that previously presented and selected by the user to perform previously 3D modeling printing at the same 3D printer], Iverson 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Lynch and Iverson with the teachings of Stump and Zinniel for the purpose of using machine learning technique to analyze 3D model parameters for generating a 3D object to identify cost and estimated print time for 3D models based on historical data and different 3D model parameter includes object orientation as a part of a multiple criteria evaluation to identify candidate 3D models for printing.
As to claims 9 and 19, Stump teaches generating a quote for fabrication based on user request object data, and customer can modify manufacturing parameters such as size, materials, processing difficulties, to meet the customer’s cost-benefic requirement [0050, 0062, 0082]. Lynch teaches a method and system for three-dimensional (3D) processing and printing. Especially, Lynch teaches analyzing the 3D model to determine a plurality of fabrication orientations associated with a part to be fabricated; and score each fabrication orientations of the plurality of fabrication orientations; select, as a function of the scores for each fabrication orientations of the plurality of fabrication orientations, a fabrication orientations from the plurality of .
Response to Arguments
Applicant’s arguments filed April 15, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0037] FIG. 2 is an illustrative diagram of user interface in accordance with various embodiments. A user, such as a user of client device 102 of FIG. 1, may upload one or more files to a server (e.g., server 104 of FIG. 1) via user interface 200 in order to receive a price quote for producing 3D objects or 3D molds. User interface 200 may, in some embodiments, include upload button 202, which may allow a user to upload files for receipt at the server. For example, a user may upload one or more visualization files that may provide data for rendering a visualization of a two-dimensional and/or three-dimensional object. Various types of files that may be uploaded to a server for visualization may include, but are not limited to, .asm files, STL files, IGES files, STEP files, Catia files, SolidWorks files, ProE files, 3D Studio files, and/or Rhino files. In some embodiments, the files to be uploaded may be digital images, such as a JPEG files, GIF files, PNG files, and/or PDF files. In some embodiments, the uploaded file may correspond to a scan of an image. For example, a user may take a digital scan of an object, and upload the scanned image (e.g., in a PDF file) to the server. 
        
        2 [0062] In some embodiments, user interface 300 may also include an indicator displaying an estimate time for the price quote to be generated and/or the object to be created. This option may allow the user to determine whether the time for the build is too long, and if any modifications may be performed to decrease the build time. In some embodiments, the price quote may have an associated build time. For example, an extremely complex design may have to be reviewed by one or more individuals to determine a price quote for the object, and therefore may take a longer time to generate. 
        
        3 [0082] At step 708, a price quote for the at least one 3D object may be generated. In some embodiments, the price quote may be based on the parameters selected at step 706 and/or any other suitable factors. For example, software provided on the server may be used to calculate an approximate density, size, and/or complexity of the object to be made and, based on the calculations, generate a price quote. In some embodiments, certain materials may have a greater price per density than others. In some embodiments, the finish selected may affect the generated price quote. In some embodiments, the quantity of molds to be made, or needed to form the object, may affect the generated price quote. In some further embodiments, the complexity of the object to be formed may affect the generated price. For example, a complex object having small or extremely detailed portions may require multiple molds in order to be created. This may have a higher cost to produce than a simple object due, at least in part, to the amount of molds and/or materials needed for production. 
        
        4 [0037] To conduct a transaction pursuant to method 10, the customer may initially create object data 46. As discussed above, object data 46 is digital information of the 3D object that the customer desires to have manufactured. Examples of suitable types of digital information for object data 46 include a digital representation of the 3D object (e.g., an STL file or other similar CAD file), dimensional units of the digital representation (e.g., inches or millimeters), the number of 3D objects to be manufactured, color requirements, build materials to be used, build instructions, surface smoothness information, transactional information, and combinations thereof. 
        
        5 [0039] Based at least in part on the analysis of object data 46, server 54 may generate price quote 48, which is an offer from the manufacturer to the customer regarding the price that the manufacturer is willing to agree to for manufacturing the 3D object. Price quote 48 may be a binding offer from the manufacturer, and may also include contractual terms of the agreement and other information that may be material to the formation of a binding agreement. Price quote 48 may also include an expiration time, which limits customer's acceptance to within a predetermined time period (e.g., 24 hours). This is beneficial for maintaining real-time costs to the manufacturer. 
        [0040] In addition to generating price quote 48, server 54 may also generate additional information regarding the transaction for submission to the customer along with price quote 48. Examples of additional information that may be generated include an estimated time for manufacturing the 3D object, contractual information, shipping details, special instructions, confirmation of receipt of object data 46, and combinations thereof. 
        
        6 [0078] Moreover, experienced customers may desire to provide specialized build instructions. Examples of suitable types of build instructions for object data 46 include instructions stating the desired type of rapid manufacturing technique to be used (e.g., fused deposition modeling), instructions regarding specialized building steps (e.g., steps to adhere multiple components of the 3D object after building), information regarding building conditions to be used when building the 3D object (e.g., shear modulus, Young's modulus, shelling thickness, FEA strain analysis, opacity, tooling contact points, working temperature, weight constraints, impact strength, dimensional tolerances, creep rate under load, tensile strength, and plating), cost constraints, painting requirements, build orientation instructions, and combinations thereof.